Case 2:93-cv-00902-RBS Document 655 Filed 02/08/21 Page 1 of 4 PageID# 6286




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

R.M.S. TITANIC, INC.,
successor-in-interest to
Titanic Ventures, limited partnership,
              Plaintiff,

v.                                                           Civil Action No. 2:93cv902

THE WRECKED AND ABANDONED VESSEL,
ITS ENGINES, TACKLE, APPAREL,
APPURTENANCES, CARGO, ETC., LOCATED
WITHIN ONE (1) NAUTICAL MILE OF A POINT
LOCATED AT 41 43’ 32” NORTH LATITUDE
AND 49 56’ 49” WEST LONGITUDE,
BELIEVED TO BE THE R.M.S. TITANIC
in rem,
            Defendant.

                 UNITED STATES’ STATUS REPORT IN RESPONSE TO
                 JANUARY 29, 2021, PERIODIC REPORT (ECF NO. 654)

       The United States, as amicus, and on behalf of its National Oceanic and Atmospheric

Administration (“NOAA”), provides the following Status Report in response to RMST’s January

29, 2021, Periodic Report (ECF No. 654).

       1. Reserve Account.

       In its Periodic Reports, RMST has acknowledged the significant financial strain the

pandemic has caused its business operations. See e.g. ECF No. 653 at 2 (noting the significant

“toll on the Company’s revenue and cash flow” caused by the pandemic); ECF No. 654 at 2

(noting that it has gone “nearly a year without its primary source of revenue” due to the

pandemic). Although RMST assures the Court that it remains “financially secure,” ECF No. 654

at 2, the United States respectfully requests that RMST provide further information and

assurances to the Court (and NOAA) that payments to the Reserve Account have continued



                                                1
Case 2:93-cv-00902-RBS Document 655 Filed 02/08/21 Page 2 of 4 PageID# 6287




uninterrupted and remain current, and that its financial ability to maintain and care for the artifact

collections, wherever they are located, is unimpaired.

       2. Status of Motion to Amend (ECF No. 600).

       On May 18, 2020, this Court granted RMST’s motion to amend (ECF No. 600) an earlier

order of the Court (ECF No. 164) to permit RMST to cut into Titanic during an expedition

scheduled in 2020. ECF No. 612. RMST was required to submit a funding plan for the

expedition by a specific date. Id.; see also ECF No. 624 (extending the time for RMST to file its

funding plan). On July 30, 2020, the Court amended its May 18, 2020, order to allow RMST’s

expedition to occur in 2021, rather than 2020. ECF No. 645. The time for RMST to submit its

funding plan was also extended to January 10, 2021. Id. at 8.

       RMST did not submit a funding plan as directed, but instead advised the Court on

January 11, 2021, that no later than January 29, 2021, it would either request via “formal

motion” a further extension to file its funding plan, or withdraw altogether its original motion to

amend the July 2000 order. ECF No. 653 at 2. On January 29, 2021, RMST advised the Court

that it was indefinitely suspending its expedition plans. ECF No. 654 at 1-2. Despite no

concrete plans for an expedition, RMST stated it would not abandon its motion to amend the July

2000 order “unless otherwise directed by this Court.” Id. Instead, RMST stated it would

continue to work on a funding plan and an “updated dive plan,” and provide the Court (and the

United States) 90 days’ notice “if and when [an expedition] ultimately takes place.” Id.

       The United States respectfully requests that the Court direct RMST to withdraw its

motion to amend the July 2000 order (ECF No. 600), as RMST expressly represented it would do

if it did not seek a further extension (which it did not). See ECF No. 653 at 2. Although the

parties have been disputing the operative effect of the Court’s orders of May 18, 2020, and the



                                                  2
Case 2:93-cv-00902-RBS Document 655 Filed 02/08/21 Page 3 of 4 PageID# 6288




July 30, 2020, at this juncture those orders no longer have any operative effect because their

conditions have not been met. Moreover, any future expedition undertaken by RMST will occur

under substantially different conditions (and with an “updated dive plan”) than those present in

the original motion. Such expeditions may also arise under a different procedural posture,

should the Court address some of the previously unresolved questions and issues. See ECF No.

645 at 4-5.

       Because of these changed circumstances, RMST should be required to withdraw its

motion to amend the July 2000, order (ECF No. 600) without prejudice to file a new motion “if

and when [an expedition] ultimately takes place.”

                                              Respectfully submitted,

                                              Raj Parekh
                                              Acting United States Attorney


                                        By:    /s/ Kent P. Porter__
                                              Kent P. Porter, VSB No. 22853
                                              Assistant United States Attorney
                                              Attorney for the United States
                                              United States Attorney’s Office
                                              8000 World Trade Center
                                              101 West Main Street
                                              Norfolk, VA 23510
                                              757-441-6331
                                              Fax: 757-441-6689
                                              kent.porter@usdoj.gov




                                                 3
Case 2:93-cv-00902-RBS Document 655 Filed 02/08/21 Page 4 of 4 PageID# 6289




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 8th February, 2021, I will electronically file the foregoing
document with the Clerk of Court using the CM/ECF system, which will then send a notification
of electronic filing (NEF) to the following:

 David G. Barger, VSB #21652                        Brian Andrew Wainger
 GREENBERG TRAURIG, LLP                             William R. Poynter
 1750 Tysons Boulevard, Suite 1200                  Ryan D.P. Dougherty
 McLean, Virginia 22102                             Kaleo Legal
 Tel: (703) 749-1300                                4456 Corporation Lane
 Fax: (703) 749-1301                                Suite 135
 E-Mail: Bargerd@gtlaw.com                          Virginia Beach, VA 23462
                                                    Email: bwainger@kaleolegal.com




                                              /s/ Kent P. Porter__
                                             Kent P. Porter, VSB No. 22853
                                             Assistant United States Attorney
                                             Attorney for the United States
                                             United States Attorney’s Office
                                             8000 World Trade Center
                                             101 West Main Street
                                             Norfolk, VA 23510
                                             757-441-6331
                                             Fax: 757-441-6689
                                             kent.porter@usdoj.gov




                                                4
